UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 2-5916 Chase General Corporation (Exact name of small business issuer as specified in its charter) MISSOURI 36-2667734 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) 1307 South 59th, St. Joseph, Missouri 64507 (Address of principal executive offices, Zip Code) (816) 279-1625 (Issuer’s telephone number, including area code) NONE (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 12, 13, or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant (1) has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filer o Non-accelerated filero(Do not check if a smaller reporting company)Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Securities Exchange Act of 1934)YesoNox As ofOctober 31, 2011, there were 969,834 shares of common stock, $1.00 par value, outstanding. 1 CHASE GENERAL CORPORATION AND SUBSIDIARY Quarterly Report on Form 10-Q For the Three Months Ended September 30, 2011 TABLE OF CONTENTS PART I.FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements Condensed Consolidated Balance Sheets as of September 30, 2011 (Unaudited) and June 30, 2011 3 Condensed Consolidated Statements of Operations for the Three Months Ended September 30, 2011 and 2010 (Unaudited) 5 Condensed Consolidated Statements of Cash Flows for the Three Months Ended September 30, 2011 and 2010 (Unaudited) 6 Notes to Condensed Consolidated Financial Statements (Unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 15 Item 4. Controls and Procedures 15 PART II. OTHER INFORMATION Item 1. Legal Proceedings 16 Item 1A. Risk Factors 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 16 Item 4. [Reserved] 16 Item 5. Other Information 16 Item 6. Exhibits 16 SIGNATURES 17 2 PART I.FINANCIAL INFORMATION ITEM 1.CONDENSED CONSOLIDATED FINANCIAL STATEMENTS CHASE GENERAL CORPORATION AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS ASSETS September 30, June 30, (Unaudited) (Audited) CURRENT ASSETS Cash and cash equivalents $ $ Trade receivables, net of allowance for doubtful accounts, of $15,683 and $15,383, respectively Inventories: Finished goods Goods in process Raw materials Packaging materials Prepaid expenses Deferred income taxes Total current assets PROPERTY AND EQUIPMENT - NET TOTAL ASSETS $ $ The accompanying notes are an integral part of the condensed consolidated financial statements. 3 CHASE GENERAL CORPORATION AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS LIABILITIES AND STOCKHOLDERS’ EQUITY September 30, June 30, (Unaudited) (Audited) CURRENT LIABILITIES Accounts payable $ $ Current maturities of notes payable Notes payable - stockholder - Accrued expenses Deferred income Total current liabilities LONG-TERM LIABILITIES Deferred income Notes payable, less current maturities Deferred income taxes Total long-term liabilities Total liabilities STOCKHOLDERS’ EQUITY Capital stock issued and outstanding: Prior cumulative preferred stock, $5 par value: Series A (liquidation preference $2,107,500 and $2,100,000 respectively) Series B (liquidation preference $2,062,500 and $2,055,000 respectively) Cumulative preferred stock, $20 par value Series A (liquidation preference $4,799,699 and $4,785,065 respectively) Series B (liquidation preference $782,206 and $779,821 respectively) Common stock, $1 par value Paid-in capital in excess of par Accumulated deficit ) ) Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ The accompanying notes are an integral part of the condensed consolidated financial statements. 4 CHASE GENERAL CORPORATION AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended September 30 NET SALES $ $ COST OF SALES Gross profit on sales OPERATING EXPENSES Selling General and administrative (Gain) on sale of equipment - ) Total operating expenses Income (loss) from operations ) OTHER INCOME (EXPENSE) Miscellaneous income - Interest (expense) ) ) Total other income (expense) ) ) Net income (loss) before income taxes ) (CREDIT) PROVISION FOR INCOME TAXES ) NET INCOME (LOSS) ) Preferred dividends ) ) Net income (loss) applicable to common stockholders $ ) $ NET INCOME (LOSS) PER SHARE OF COMMON STOCK - BASIC $ ) $ - DILUTED $ ) $ WEIGHTED AVERAGE SHARES OF COMMON STOCK OUTSTANDING The accompanying notes are an integral part of the condensed consolidated financial statements. 5 CHASE GENERAL CORPORATION AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended September 30 CASH FLOWS FROM OPERATING ACTIVITIES Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to net cash used inoperating activities: Depreciation and amortization Allowance for bad debts Deferred income amortization ) ) Deferred income taxes ) ) (Gain) on sale of equipment - ) Effects of changes in operating assets and liabilities: Trade receivables ) ) Inventories ) ) Prepaid expenses ) Accounts payable Accrued expenses Income taxes payable - Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES Proceeds from sale of equipment - Purchases of property and equipment - ) Net cash used in investing activities - ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from line-of-credit Proceeds from notes payable - stockholder - Principal payments on notes payable ) ) Net cash provided by financing activities NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ The accompanying notes are an integral part of the condensed consolidated financial statements. 6 CHASE GENERAL CORPORATION AND SUBSIDIARY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1 - GENERAL The condensed consolidated balance sheet of Chase General Corporation (hereinafter referred to as “Chase”, “we”, “our”, and “us”) at June 30, 2011 has been taken from audited consolidated financial statements at that date and condensed.The condensed consolidated financial statements as of and for the three months ended September 30, 2011 and for the three months ended September 30, 2010 are unaudited and reflect all normal and recurring accruals and adjustments which are, in the opinion of management, necessary for a fair presentation of the financial position, operating results and cash flows for the interim periods presented in this quarterly report.The condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto, together with management’s discussion and analysis of financial condition and results of operations, contained in our Annual Report on Form 10-K for the year ended June 30, 2011.The results of operations for the three months ended September 30, 2011 and cash flows for the three months ended September 30, 2011 are not necessarily indicative of the results for the entire fiscal year ending June 30, 2012.Where appropriate, items within the condensed consolidated financial statements have been reclassified from the previous periods’ presentation.In the opinion of management, all adjustments (consisting of normal recurring adjustments) considered necessary to fairly present financial position, results of operations and cash flows for the periods have been included. Management has performed an evaluation of events that have occurred subsequent to September 30, 2011, through the date of filing of this Form 10-Q.There have been no subsequent events that occurred during such period that would require disclosure in this Form 10-Q or would be required to be recognized in the condensed consolidated financial statements as of or for the three month period ended September 30, 2011. NOTE 2 - NET INCOME PER SHARE The income per share was computed on the weighted average of outstanding common shares during the period.Diluted earnings per share is calculated by including contingently issuable shares with the weighted average shares outstanding. Three Months Ended September 30 Net income (loss) $ ) $ Preferred dividend requirements: 6% Prior Cumulative Preferred, $5 par value 5% Convertible Cumulative Preferred, $20 par value Total dividend requirements Net income (loss) common stockholders $ ) $ 7 CHASE GENERAL CORPORATION AND SUBSIDIARY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 2 - NET INCOME (LOSS) PER SHARE (CONTINUED) Three Months Ended September 30 Weighted average shares - basic Dilutive effect of contingently issuable shares Weighted Average Shares - diluted Basic earnings per share $ ) $ Diluted earnings per share $ ) $ Cumulative Preferred Stock dividends in arrears at September 30, 2011 and 2010 totaled $7,340,464 and $7,212,392, respectively.Total dividends in arrears, on a per share basis, consist of the following: Three Months Ended September 30 6% Convertible Series A $
